Citation Nr: 1123921	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than July 31, 2008, for the award of a 100 percent disability rating for posttraumatic stress disorder (PTSD) with depression.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel











INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further evidentiary development.  Specifically, the evidence of record indicates that the Veteran receives benefits from the Social Security Administration (SSA).  Indeed, a copy of an April 2008 notice of award of SSA disability benefits effective from August 2006 is of record.  However, the medical documents pertaining to this grant of benefits have not been associated with the claims folder, and no attempt appears to have been made to procure them.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  VA has a duty to obtain SSA records when they may be relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Because the record indicates that the Veteran has applied for, and indeed has been granted, benefits from the SSA, the Board finds that his current VA appeal must be remanded in order to accord the agency of original jurisdiction (AOJ) an opportunity to procure the medical records used in support of that decision.  38 C.F.R. § 3.159(c)(2) (2010).
Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the medical records used in support of the SSA's April 2008 decision awarding disability benefits to the Veteran.  All such available documents should be associated with the claims folder.  If no such records are available, that fact should be noted in the file.

2.  Following completion of the above, readjudicate the issue of entitlement to an effective date earlier than July 31, 2008, for the award of a 100 percent rating for PTSD with depression.  If the decision remains adverse to the Veteran, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

